DETAILED ACTION
Status of Claims
The following is a notice of allowance in response to the amendment filed on September 22, 2021.  Claims 1-11 are pending and allowable as set forth below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given through a telephone and email communication on November 29, 2021 with Yangzhou Du.  The application has been amended as follows:



In the Claims

establishing a first communication connection between the server with a first user terminal or a first nail printing device, the first user terminal or the first nail printing device including a human-computer interaction interface configured to display a plurality of nail printing patterns and price information of the plurality of nail printing patterns; 
directing the human-computer interaction interface to display the plurality of nail printing patterns and price information of the plurality of nail printing patterns through the first communication connection; 
receiving, through the first communication connection, a nail printing pattern and price information of the nail printing pattern selected by the user from the plurality of nail printing patterns and uploaded by a first account from the first user terminal or the first nail printing device via the human-computer interaction interface; 
verifying, through the server, the nail printing pattern and the price information of the nail printing pattern based on a preset rule; and 
in response to the nail printing pattern qualifying for the preset rule, storing the qualified nail printing pattern to the server.

11. (Currently Amended) A device for sharing a nail printing pattern, comprising: an image receiving module configured to 
establish a first communication connection between the device with a user terminal or a nail printing device, the user terminal or the nail printing device including a 
direct the human-computer interaction interface to display the plurality of nail printing patterns and price information of the plurality of nail printing patterns through the first communication connection; and 
receive a nail printing pattern and price information of the nail printing pattern selected by the user from the plurality of nail printing patterns and uploaded by a first account from the user terminal or the nail printing device via the human-computer interaction interface; 
an image verification module configured to verify the nail printing pattern and the price information of the nail printing pattern based on a preset rule; and 
an image sending module configured to, in response to the nail printing pattern qualifying for the preset rule, send the qualified nail printing pattern to the device.
12. (Canceled)
13. (Canceled)


Allowable Subject Matter
Currently claims 1-11 are in condition for allowance.   The reasons for allowance are identical to the reasons for allowance in the July 2, 2021 Non-Final Rejection.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625


/KATHLEEN PALAVECINO/
Primary Examiner, Art Unit 3625